UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarterly Period Ended June 30, 2015 or ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-193220 SmooFi, Inc. (Exact name of registrant issuer as specified in its charter) Nevada 46-3876675 (State or other jurisdiction of incorporation ororganization) (I.R.S. Employer Identification No.) 1355 N. Greenfield Road, Mesa, AZ 85205 (Address of principal executive offices, including zip code) Registrant’s phone number, including area code (480) 528-5359 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESx NO ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding twelve months (or shorter period that the registrant was required to submit and post such files). YES¨ NO x Indicate by check mark whether the registrant is a large acceleratedfiler, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES¨ NO x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at August 13, 2015 Common Stock, $.001 par value 30,385,800 INDEX PageNo. PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS: Balance Sheet as of June 30, 2015 (unaudited) and September 30, 2014 3 Statements of Operations for the Three Months Ended June 30, 2015 and 2014, the Nine Months Ended June 30, 2015 and the Period from October 15, 2013 (inception) through June 30, 2014 (unaudited) 4 Statement of Cash Flows for the Nine Months Ended June 30, 2015 and the Period from October 15, 2013 (inception) through June 30, 2014 (unaudited) 5 Notes to Financial Statements (unaudited) 6 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 11 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 16 ITEM 4. CONTROLS AND PROCEDURES 16 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 18 ITEM 1A. RISK FACTORS 18 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 27 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 27 ITEM 4. (REMOVED AND RESERVED) 27 ITEM 5. OTHER INFORMATION 27 ITEM 6. EXHIBITS 28 2 PART I - FINANCIAL INFORMATION ITEM I — FINANCIAL STATEMENTS SmooFi, Inc. Balance Sheets June 30, 2015 and September 30, 2014 June 30, September 30, 2015 2014 (Unaudited) ASSETS CURRENT ASSETS: Cash $ 8,661 $ 74,787 Prepaid expenses 6,965 - Total Current Assets 15,626 74,787 OTHER ASSETS: Deposit 50,000 - Intangible asset 74,495 74,495 TOTAL ASSETS $ 140,121 $ 149,282 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES: Accrued expenses $ 156,644 $ 87,531 Notes payable and accrued interest payable 83,428 54,653 TOTAL LIABILITIES 240,072 142,184 STOCKHOLDERS’ EQUITY (DEFICIT): Preferred stock, $0.001 par value; 5,000,000 shares authorized; none issued or outstanding — — Common stock, $0.001 par value; 200,000,000 shares authorized; 30,385,800 shares issued and outstanding 30,386 30,386 Additional paid in capital 132,439 132,439 Accumulated deficit (362,776 ) (155,727 ) Common stock to be issued 100,000 TOTAL STOCKHOLDERS’ EQUITY (DEFICIT) (99,951 ) 7,098 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ 140,121 $ 149,282 Share and per share amounts have been retroactively adjusted to reflect the increased number of shares resulting from a stock split. The accompanying notes are an integral part of these unaudited financial statements. 3 SmooFi, Inc. Statements of Operations For the Three Months Ended June 30, 2015 and 2014, the Nine Months Ended June 30, 2015 and the Period from October 15, 2013 (inception) through June 30, 2014 (Unaudited) Three Months Ended June 30, 2015 Three Months Ended June 30, 2014 Nine Months Ended June 30, 2015 October 15, 2013 (inception) through June 30, 2014 Revenue $ $ 12,000 $ — $ 12,000 Cost of sales 9,500 — 9,500 Gross Profit 2,500 — 2,500 Operating expense: General and administrative expenses (150,911 ) (41,689 ) (203,299 ) (122,386 ) Loss from operations (150,911 ) (39,189 ) (203,299 ) (119,886 ) Interest expense (763 ) (2,969 ) (3,750 ) (9,304 ) Loss before provision for income tax (151,674 ) (42,158 ) (207,049 ) (129,190 ) Provision for income taxes — — Net loss $ (151,674 ) $ (42,158 ) $ (207,049 ) $ (129,190 ) Basic and diluted loss per share $ (0.00 ) $ (0.00 ) $ (0.01 ) $ (0.01 ) Weighted average common shares outstanding – basic and diluted 30,979,207 30,061,530 30,583,602 28,854,843 Share and per share amounts have been retroactively adjusted to reflect the increased number of shares resulting from a stock split. The accompanying notes are an integral part of these unaudited financial statements. 4 SmooFi, Inc. Statement of Cash Flows For the Nine Months Ended June 30, 2015 and the Period October 15, 2013 (inception) through June 30, 2014 (Unaudited) Nine Months Ended June 30, 2015 October 15, 2013 (inception) through June 30, 2014 CASH FLOW FROM OPERATING ACTIVITIES: Net loss $ (207,049 ) $ (129,190 ) Adjustments to reconcile net loss to net cash used in operating activities: Stock issued for services 100,000 - Change in operating assets and liabilities: Prepaid expenses (6,965 ) - Accounts payable and accrued expenses 69,113 85,481 Accrued interest payable 3,750 7,907 Net Cash Used in Operating Activities (41,151 ) (35,802 ) CASH FLOW FROM INVESTING ACTIVITIES: Deposit on investment (50,000 ) - Purchase of intangibles - (1,995 ) Net Cash Used in Investing Activities (50,000 ) (1,995 ) CASH FLOW FROM FINANCING ACTIVITIES: Proceeds from the issuance of note payable 50,025 200,000 Repayment of note payable (25,000 ) (150,000 ) Issuance of common stock for cash — 89,325 Net Cash Provided by Financing Activities 25,025 139,325 CHANGE IN CASH (66,126 ) 101,528 CASH AT BEGINNING OF PERIOD 74,787 — CASH AT END OF PERIOD $ 8,661 $ 101,528 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid for: Interest $ — $ 1,430 Income taxes $ — $ — Non-cash investing and financing activities: Intangibles acquired $ — $ 72,500 The accompanying notes are an integral part of these unaudited financial statements. 5 SmooFi, Inc. Notes to the Financial Statements June 30, 2015 (Unaudited) NOTE 1 – ORGANIZATION SmooFi, Inc. (the “Company”) was incorporated under the laws of the State of Nevada on October 15, 2013. The Company issued 7,250,000 shares of its common stock to our founder, Derek Cahill, as consideration for the purchase of a business plan along with a website. Online marketplace and community The Company’s initially defined business strategy is to acquire and/or develop and market software and services that will significantly enhance the performance and functionality of the Internet services used by individuals and by small to medium sized businesses. The Company’s products and services, essentially an online marketplace and community, will use proprietary technology that will enable users to work collaboratively to obtain substantial improvements in performance, reliability and usability. The Company plans to be an online marketplace for services that include service requestors and service providers. Service requestors (people or companies requesting a service) name their own price, date and time for any service. A service requestor can also select qualifying criteria such as number of reviews or review rankings of a service provider. The first service provider who can provide that service, on that date, at that time and meets the service ranking requirements will get the project. No bidding, no waiting a week for an auction to close, no shifting through bidders. The Company’s online marketplace and online community will match up daily job or service requests and fill market demand for service requests throughout a particular local community, county or city and will connect local resources with local needs. A goal is to create jobs and provide market value for basic services by aggregating these low cost services within each local market. This will maximize value for either the person or company requesting the service and for the person or company providing the service. In other words, service providers will get the best possible price for their service and the party requesting the service will pay the lowest possible price. As an example, a service requestor may place a listing on the Company’s platform with the following requirements: (i) they want their dog walked at 7 p.m. on Saturday October 14th; and the service provider (i.e., the dog walker) must have at least 10 reviews (jobs) recorded on the Company’s platform. The first service provider who has 10 reviews that accepts this service to walk the dog wins the job. If the service provider doesn’t show for the service, their service review will be lowered, if they do a good job, they will get a higher service review by the service requestor. Obviously the more times a service provider provides a good service, the higher the rating and the more jobs that service provider will get. The Company’s platform can be used for numerous types of services including plumbing and electrical work, pet walking, housecleaning, grocery and other delivery services, music or other educational lessons, lawn mowing and moving services. Additionally, the Company will offer an online service community where members can track service provider history, including rankings, reliability, on time, etc. and create an automated service request around this ranking and history. The Company’s platform will keep a complete audit trail of current and future service requests, cost and will allow the service requestors to make payment to service providers via credit card or directly from their bank account through third party payment providers such as PayPal. Service providers will receive credit card payments for services and these funds will be automatically transferred into their bank account. 6 Consulting and advisory services tothe cannabis industry Furthermore, in a recent expansion of its business strategy, the Company announced on April 22, 2015 that it intends to expand its platform and services to include consulting and advisory services to licensed medical and recreational marijuana operators, cultivators and retaildispensaries. These services include: · Business planning and product development · Competitive strategy and technology · Local permitting · Sight selection and setup The Company will provide education and training including business process optimization and how to scale growth. The Company also intends to provide operational assistance with cannabis cultivation, offering expertise in modern farming techniques, utilizing new technology and conservation methods to improve quality and yield, waste reduction and maximizing profit. For retail clients, the Company consulting practice will assist with the design of retail locations, staffing, loss prevention techniques, marketing and community outreach. Furthermore, he Company intends to acquire or lease farm land, or otherwise enter into joint venture arrangements, for the purpose of cultivating hemp. The Company is entering into this area of business in order to expand its business, jump start revenue generation and increase resources in order to further grow the Company’s initial core business, which is its marketplace platform. As this new strategy is followed, the Company also intends to continue to build out its online marketplace and community to connect local service providers with those seeking a variety of services. The Company will now leverage this technology platform to assist in creating jobs and enable entrepreneurs and service providers to offer cannabis and hemp products and services within local markets. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES a. Basis of Presentation The Company’s financial statements are prepared using the accrual method of accounting. The Company has elected a September 30 fiscal year end. The unaudited interim financial statements have been prepared by us pursuant to the rules and regulations of the Securities and Exchange Commission. The information furnished herein reflects all adjustments (consisting of normal recurring accruals and adjustments) which are, in the opinion of management, necessary to fairly present the operating results for the respective periods. Certain information and footnote disclosures normally present in annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted pursuant to such rules and regulations. These condensed financial statements should be read in conjunction with the audited financial statements and notes for the period ended September 30, 2014 included in our Annual Report on Form 10-K. Results of operations for interim periods are not necessarily indicative of the results to be expected for the full fiscal year ending September 30, 2015. b. Cash Equivalents For purposes of the balance sheet and statement of cash flows, the Company considers all highly liquid instruments with maturity of three months or less at the time of issuance to be cash equivalents. c. Stock-based Compensation The Company follows ASC 718-10,Stock Compensation, which addresses the accounting for transactions in which an entity exchanges its equity instruments for goods or services, with a primary focus on transactions in which an entity obtains employee services in share-based payment transactions. ASC 718-10 requires measurement of the cost of employee services received in exchange for an award of equity instruments based on the grant-date fair value of the award (with limited exceptions). Incremental compensation costs arising from subsequent modifications of awards after the grant date must be recognized. The Company has not adopted a stock option plan and has not granted any stock options. The Company has issued stock for services. 7 d. Use of Estimates and Assumptions Preparation of the financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results could differ from those estimates. The Company has adopted the provisions of ASC 260. e. Loss per Share The basic loss per share is calculated by dividing the Company’s net loss available to common shareholders by the weighted average number of common shares during the year. The diluted loss per share is calculated by dividing the Company’s net loss available to common shareholders by the diluted weighted average number of shares outstanding during the year. The diluted weighted average number of shares outstanding is the basic weighted number of shares adjusted for any potentially dilutive debt or equity. Diluted earnings (loss) per share are the same as basic earnings (loss) per share due to the lack of dilutive items in the Company. f. Fair Value Measurements and Disclosures ASC Topic 820 defines fair value, establishes a framework for measuring fair value, establishes a three-level valuation hierarchy for disclosure of fair value measurement and enhances disclosure requirements for fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of an asset or liability as of the measurement date. The three levels are defined as follows: Level1 - Inputs to the valuation methodology are quoted prices (unadjusted) for identical assets or liabilities in active markets. Level2 - Inputs to the valuation methodology include quoted prices for similar assets and liabilities in active markets, and inputs that are observable for the asset or liability, either directly or indirectly, for substantially the full term of the financial instrument. Level3 - Inputs to the valuation methodology are unobservable and significant to the fair value measurement. The Company’s adoption of fair value measurements and disclosures did not have a material impact on the financial statements and financial statement disclosures g. Income Taxes Income taxes are provided in accordance with ASC 740,Income Taxes. A deferred tax asset or liability is recorded for all temporary differences between financial and tax reporting and net operating loss carry forwards. Deferred tax expense (benefit) results from the net change during the year of deferred tax assets and liabilities. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. Deferred tax assets and liabilities are adjusted for the effects of changes in tax laws and rates on the date of enactment. No provision was made for Federal or State income taxes. h. Advertising Advertising will be expensed in the period in which it is incurred. There have been no advertising expenses for the reporting periods presented. 8 i. Intangible Assets Intangible assets with finite lives are amortized over their estimated useful life. The Company monitors conditions related to these assets to determine whether events and circumstances warrant a revision to the remaining amortization period. The Company tests its intangible assets with finite lives for potential impairment whenever management concludes events or changes in circumstances indicate that the carrying amount may not be recoverable. The original estimate of an asset's useful life and the impact of an event or circumstance on either an asset's useful life or carrying value involve significant judgment. j. Revenue Recognition The Company recognizes revenue in accordance with ASC 605, Revenue Recognition. ASC 605 requires that four basic criteria must be met before revenue can be recognized: (1) persuasive evidence of an arrangement exists; (2) delivery has occurred or services rendered; (3) the fee is fixed and determinable; and (4) collectability is reasonably assured. k. Recently Issued Accounting Pronouncements In June 2014, the FASB issued ASU 2014-10, Development Stage Entities (Topic 915): Elimination of Certain Financial Reporting Requirements. ASU 2014-10 eliminates the distinction of a development stage entity and certain related disclosure requirements, including the elimination of inception-to-date information on the statements of operations, cash flows and stockholders' equity. The amendments in ASU 2014-10 will be effective prospectively for annual reporting periods beginning after December 15, 2014, and interim periods within those annual periods, however early adoption is permitted. The Company adopted ASU 2014-10 during the quarter ended June 30, 2014, thereby no longer presenting or disclosing any information required by Topic 915. The Company reviewed all recent accounting pronouncements issued by the FASB (including its Emerging Issues Task Force), the AICPA, and the SEC and they did not or are not believed by management to have a material impact on the Company's present or future financial statements. NOTE 3 – GOING CONCERN The accompanying unaudited financial statements have been prepared assuming that the Company will continue as a going concern. As reflected in the accompanying financial statements, the Company had a negative working capital of $224,446 and an accumulated deficit of $362,776 at June 30, 2015. While the Company is attempting to generate revenues from services, including consulting services and further developing its marketplace platform, the Company’s cash position may not be sufficient to support the Company’s daily operations. Management believes that the actions presently being taken to further broaden and implement its business plan and generate additional services, products and revenue provide the opportunity for the Company to continue as a going concern. While the Company believes in the viability of its strategy to realize revenues and in its ability to raise additional funds, there can be no assurances that will ever occur. The Company’s ability to continue as a going concern is dependent upon its ability to achieve profitable operations or obtain adequate financing. The financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. NOTE 4 – DEPOSIT ON INVESTMENT On June 29, 2015, the Company made a progress payment of $50,000 in connection with a non-binding Letter of Intent to purchase certain farm property in Colorado. The contemplated transaction did not close. The aforementioned $50,000 payment will be returned to the Company. 9 NOTE 5 – CONSULTING AGREEMENT On April 1, 2015, the Company entered into a twelve month consulting agreement with an investor relations firm. Per the agreement, the Company will pay the consultant a monthly fee of $8,500 with the payment deferred until the Company closes financing in the amount of $3 million or greater. Additionally, the Company is required to issue the consultant 200,000 shares of common stock on October 1, 2015. On the date of the consulting agreement, April 1, 2015, the shares were valued at $1.00 per share which was the unadjusted share price prior to three-for-one forward stock split. The shares have not been issued as of June 30, 2015. During the three and nine months ended June 30, 2015, the Company recorded share base expense in the amount of $100,000 associated with the common stock vested. NOTE 6 – NOTES PAYABLE As of June 30, 2015, the Company had two notes payable issued and outstanding with a total principle of $75,025 and accrued interest of $8,403. The first note, with a remaining balance of $25,000, was due on June 30, 2015, has an interest rate of 12%. This note remains unpaid. The second note has a principle amount of $50,025 with an interest rate of8%.It was issued on June 29, 2015 and due on July 3, 2015.This note also remains unpaid NOTE 7 – SHARE CAPITAL The Company is authorized to issue 200,000,000 shares of common stock and 5,000,000 shares of preferred stock. The Company issued 500,000 shares of its common stock to its president and chief executive officer as founder shares. The Company issued 7,250,000 shares of its common stock to our founder, Derek Cahill, as consideration for the purchase of a business plan along with a website. The acquisition of the business plan and website was valued at $72,500. On October 29, 2013, the Company completed a private placement where it issued 1,800,000 shares of its common stock to accredited investors for $18,000. On April 16, 2014, the Company completed a public offering whereby the Company sold 578,600 shares of its common stock at $0.125 per share for total gross proceeds of $72,325. On April 1, 2015, the Company entered into a twelve month consulting agreement with an investor relations firm. Per the agreement, the Company is required to issue the consultant 200,000 shares of common stock on October 1, 2015. On the date of the consulting agreement, April 1, 2015, the shares were valued at $1.00 per share which was the unadjusted share price prior to a three-for-one forward stock split. During the three and nine months ended June 30, 2015, the Company recorded share base expense in the amount of $100,000 associated with the common stock vested. The unvested amount of $100,000 was recorded under equity – shares to be issued. On April 21, 2015, the Board of Directors of the Company approved a three-for-one forward stock split of the Company’s common stock. Accordingly, shareholders owning shares of the Company’s common stock will receive two additional shares of the Company for each share they own. The Company had 10,128,600 shares issued and outstanding. As a result of the forward stock split, the Company has 30,385,800 shares issued and outstanding. The Company received notification from the Financial Industry Regulatory Authority (FINRA) on May 7, 2015, that it could proceed with the three-for-one forward stock split, Additional funds were reallocated from Additional Paid in Capital to the Common Stock account in an amount equal to the additional par value represented by the additional shares issued under the stock split. All share information presented in these financial statements and accompanying footnotes has been retroactively adjusted to reflect the increased number of shares resulting from this transaction. At June 30, 2015, there were 30,385,800 shares of common stock issued and outstanding. NOTE 8 – SUBSEQUENT EVENTS FASB ASC 855 is effective for periods ending after June 15, 2009, and establishes general standards of accounting for and disclosure of subsequent events that occur after the balance sheet date. The Management has evaluated subsequent events through the date of this report, and has no subsequent events to report. 10 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The information contained in this Form 10-Q is intended to update the information contained in our Annual Report on Form 10-K for the fiscal year ended September 30, 2014 and presumes that readers have access to, and will have read, the “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and other information contained in such Form 10-K. The following discussion and analysis also should be read together with our financial statements and the notes to the financial statements included elsewhere in this Form 10-Q. The following discussion contains certain statements that may be deemed “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Such statements appear in a number of places in this Report, including, without limitation, “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” These statements are not guarantees of future performance and involve risks, uncertainties and requirements that are difficult to predict or are beyond our control. Forward-looking statements speak only as of the date of this quarterly report. You should not put undue reliance on any forward-looking statements. We strongly encourage investors to carefully read the factors described in our Annual Report on Form 10-K for the fiscal year ended September 30, 2014 in the section entitled “Risk Factors” for a description of certain risks that could, among other things, cause actual results to differ from these forward-looking statements. We assume no responsibility to update the forward-looking statements contained in this quarterly report on Form 10-Q. The following should also be read in conjunction with the unaudited Financial Statements and notes thereto that appear elsewhere in this report. Company Overview Online marketplace and community The Company’s initially defined business strategy is to acquire and/or develop and market software and services that will significantly enhance the performance and functionality of the Internet services used by individuals and by small to medium sized businesses. The Company’s products and services, essentially an online marketplace and community, will use proprietary technology that will enable users to work collaboratively to obtain substantial improvements in performance, reliability and usability. The Company plans to be an online marketplace for services that include service requestors and service providers. Service requestors (people or companies requesting a service) name their own price, date and time for any service. A service requestor can also select qualifying criteria such as number of reviews or review rankings of a service provider. The first service provider who can provide that service, on that date, at that time and meets the service ranking requirements will get the project. No bidding, no waiting a week for an auction to close, no shifting through bidders. The Company’s online marketplace and online community will match up daily job or service requests and fill market demand for service requests throughout a particular local community, county or city and will connect local resources with local needs. A goal is to create jobs and provide market value for basic services by aggregating these low cost services within each local market. This will maximize value for either the person or company requesting the service and for the person or company providing the service. In other words, service providers will get the best possible price for their service and the party requesting the service will pay the lowest possible price. As an example, a service requestor may place a listing on the Company’s platform with the following requirements: (i) they want their dog walked at 7 p.m. on Saturday October 14th; and the service provider (i.e., the dog walker) must have at least 10 reviews (jobs) recorded on the Company’s platform. The first service provider who has 10 reviews that accepts this service to walk the dog wins the job. If the service provider doesn’t show for the service, their service review will be lowered, if they do a good job, they will get a higher service review by the service requestor. Obviously the more times a service provider provides a good service, the higher the rating and the more jobs that service provider will get. 11 The Company’s platform can be used for numerous types of services including plumbing and electrical work, pet walking, housecleaning, grocery and other delivery services, music or other educational lessons, lawn mowing and moving services. Additionally, the Company will offer an online service community where members can track service provider history, including rankings, reliability, on time, etc. and create an automated service request around this ranking and history. The Company’s platform will keep a complete audit trail of current and future service requests, cost and will allow the service requestors to make payment to service providers via credit card or directly from their bank account through third party payment providers such as PayPal. Service providers will receive credit card payments for services and these funds will be automatically transferred into their bank account. Consulting and advisory services tothe cannabis industry Furthermore, in a recent expansion of its business strategy, the Company announced on April 22, 2015 that it intends to expand its platform and services to include consulting and advisory services to licensed medical and recreational marijuana operators, hemp cultivators and retaildispensaries. These services include: · Business planning and product development · Competitive strategy and technology · Local permitting · Sight selection and setup The Company will provide education and training including business process optimization and how to scale growth. The Company also intends to provide operational assistance with cannabis cultivation, offering expertise in modern farming techniques, utilizing new technology and conservation methods to improve quality and yield, waste reduction and maximizing profit. For retail clients, the Company consulting practice will assist with the design of retail locations, staffing, loss prevention techniques, marketing and community outreach. Furthermore, he Company intends to acquire or lease farm land, or otherwise enter into joint venture arrangements, for the purpose of cultivating hemp. The Company is entering into this area of business in order to expand its business, jump start revenue generation and increase resources in order to further grow the Company’sinitial core business, which is its marketplace platform. As this new strategy is followed, the Company also intends to continue to build out its online marketplace and community to connect local service providers with those seeking a variety of services. The Company will now leverage this technology platform to assist in creating jobs and enable entrepreneurs and service providers to offer cannabis and hemp products and services within local markets. Letters of Intent During the period ended June 30, 2015, the Company entered into two non-binding Letters of Intent (“LOI”) in connection with the above-described expansion of its business strategy, both of which remain in effect. On April 21, 2015, the Company signed a non-binding LOI withGenerex Biotechnology Corporation (“Generex”) to license the Generex proprietary RapidMist™ drug delivery technologies for the delivery of medicinal and recreational cannabis derived products into the bloodstream through the buccal membrane.The Company will be solely responsible for the costs associated with the research and development of buccal cannabis products, as well as for regulatory requirements associated with such products in its territory, as defined, as well as the manufacturing, marketing, distribution, and sale of such products in its territory. None of these actions had commenced as of the filing of this Report on Form 10-Q. 12 On April 22, 2015, the Company signed a non-binding LOI with a licensed cultivator to provide turnkey operations and services to a 150,000 square foot licensed cultivation facility located in Pueblo, Colorado (the “Tamarack Project”). In connection therewith, the first phase of construction was expected to begin in June 2015, with cultivation expected begin in early July; however, none of these actions had commenced as of the filing of this Report on Form 10-Q. In addition, Smoofi has yet to commence earning and receiving fees for its servicesas of the filing of this Report on Form 10-Q. Brian Loiselle, a director of the Company, has approximately $800,000 invested in the Tamarack Project, Further progress with respect to each of the LOIs is dependent on the Company obtaining the necessary financing to proceed. Results of Operation Three months ended June 30, 2015 and 2014 Revenue Revenues were $0 for the three months ended June 30, 2015 as compared to $12,000 for the three months ended June 30, 2104. The revenue recognized during the three months ended June 30, 2014 related to providing outsourced placement services. Cost of Sales Cost of sales was $0 for the three months ended June 30, 2015 as compared to $9,500 for the three months ended June 30, 2014. The cost of sales recognized during the three months ended June 30, 2014 related to the cost associated with providing outsourced placement services. General and Administrative Expenses General and administrative expenses amounted to $150,911 and $41,689 for the three months ended June 30, 2015 and 2014, respectively. Expenses consisted primarily of $148,938 for professional fees including $100,000 of stock compensation for services and $25,500 for investor relations for the 2015 period. Expenses consisted primarily of $8,400 for professional fees and $15,000 for website and software development for the 2014 period. Interest Expense Interest expense was $763 and $2,969 for the three months ended June 30, 2015 and 2014, respectively, which related to interest accrued on borrowings, which were greater in the 2014 period. Nine months ended June 30, 2015 and the period October 15, 2013 (inception) through June 30, 2014 Revenue Revenues were $0 for the nine months ended June 30, 2015 and $12,000 during the period October 15, 2013 (inception) through June 30, 2014. The revenue recognized during the period October 15, 2013 (inception) through June 30, 2014 related to providing outsourced placement services. 13 Cost of Sales Cost of sales was $0 for the nine months ended June 30, 2015 and $9,500 during the period October 15, 2013 (inception) through June 30, 2014. The cost of sales recognized during the period October 15, 2013 (inception) through June 30, 2014 related to the cost associated with providing outsourced placement services. General and Administrative Expenses General and administrative expenses amounted to $203,299 and $122,386 for the nine months ended June 30, 2015 and the period of October 15, 2013 (inception) through June 30, 2014, respectively. Expenses consisted primarily of $30,819 for website and software development and $166,813 for professional fees which included 100,000 of stock compensation for services for the nine months ended June 30, 2015. Expenses consisted primarily of $57,219 for professional fees and $40,017 for website and software development for the period from October 15, 2013 (inception) through June 30, 2014. Interest Expense and Other Interest expense was $3,750 and $9,304 for the nine months ended June 30, 2015 and the period October 15, 2013 (inception) through June 30, 2014, respectively, which related to interest accrued on borrowings, which were greater in the 2014 period. Liquidity and Capital Resources The following is a summary of the Company's cash flows provided by (used in) operating, investing, and financing activities for the nine months ended June 30, 2015 and the period October 15, 2013 (date of inception) to June 30, 2014: Nine Months Ended June 30, 2015 October 15, 2013 (inception) through June 30, 2014 Operating Activities $ (41,151 ) $ (35,802 ) Investing Activities (50,000 ) (1,995 ) Financing Activities 25,025 139,325 Net Effect on Cash $ (66,126 ) $ 101,528 Since acquiring the business plan and website, most of our resources and work have been devoted to planning our business, web site development, mobile application development, and implementing systems and controls. When those procedures are done, the completion of which is dependent on the Company’s ability to raise equity or debt financing, we will primarily work on our intended service offerings as well further internal development of software for which we have developed our initial framework of and completed some coding of this software. We believe that the work needed to initiate and complete our software development, attract developers, and initiate our marketing plans, including the development of a saleable product suite, may be in excess of $100,000 if outside contractors and experts are used. If we are able to secure funding to outsource these procedures, of which there are no assurances, we can commence the launch of our intended services and software products to the public. If we are able to use internal resources only (primarily consisting of the services of our president and chief executive officer), the process will take much longer and our initial launch may be limited to a much smaller target market. If we are unable to raise any funds, the development costs would have to be provided by our president and chief executive officer to the extent that he is capable and willing to provide such funds. While we have engaged the services of an established software development firm which we use on an as “needed basis,” their function and assistance is limited by our ability to raise financing. Our goal would be to have software products available, services available, multiple sales channels and a comprehensive corporate website up and running within one year, but there is no way of estimating what the likelihood of achieving that goal would be. 14 Private capital, if sought, we believe will be sought from former business associates of our president and chief executive officer or through private investors referred to us by those same business associates. To date, we have sold 1,800,000 shares of our common stock for $18,000 through a private placement and we sold 578,600 shares of our common stock at $0.125 per share for total gross proceeds of $72,325 through a public placement. If a market for our shares ever develops, of which there can be no assurances, we may use restricted shares of our common stock to compensate employees/consultants and independent contractors wherever possible. We cannot predict the likelihood or source of raising capital or funds that may be needed to complete the development of our business plan and its stages as outlined above. As a public company, we will incur ongoing expenses associated with professional fees for accounting, legal and a host of other expenses including annual reports and proxy statements, if required. We estimate that these costs will range up to $50,000 per year over the next few years and may be significantly higher if our business volume and transactional activity increases but should be lower during our first year of being public because our overall business volume (and financial transactions) will be lower, and we will not yet be subject to the requirements of Section404 of the Sarbanes-Oxley Act of 2002 for an opinion on our system on internal controls by our independent audit firm until we exceed $75 million in market capitalization (if ever). These obligations may reduce our ability and resources to expand our business plan and activities. We hope to be able to use our status as a public company to increase our ability to use noncash means of settling outstanding obligations (i.e. issuance of restricted shares of our common stock) and compensate independent contractors who provide professional services to us, although there can be no assurances that we will be successful in any of these efforts. We will also reduce compensation levels paid to management (if we attract or retain outside personnel to perform this function) if there is insufficient cash generated from operations to satisfy these costs. We are presently seeking equity and debt financing for both segments of our business. We hope to eventually be able to use our status as a public company to enable us to use non-cash means of settling obligations and compensate persons and/or firms providing services to us, although there can be no assurances that we will be successful in any of those efforts. However, these actions, if successful, will result in dilution of the ownership interests of existing shareholders, may further dilute common stock book value, and that dilution may be material. Such issuances may also serve to enhance existing management’s ability to maintain control of the Company because the shares may be issued to parties or entities committed to supporting existing management. The Company may offer shares of its common stock to settle a portion of the professional fees incurred in connection with its registration statement. No negotiations have taken place with any professional and no assurances can be made as to the likelihood that any professional will accept shares in settlement of obligations due them. As of June 30, 2015, we owed $156,644 in connection with organizational costs, professional services, business and framework development costs incurred. We have not entered into any formal agreements, written or oral, with any vendors or other providers for payment of services or expenses and to our “as needed basis” software development firm as further described below. There are no other significant liabilities at June 30, 2015. As of June 30, 2015, the Company had two notes payable issued and outstanding with a total principle of $75,025 and accrued interest of $8,403. The first note, with a remaining balance of $25,000, was due on June 30, 2015, and has an interest rate of 12%. This note remains unpaid. The second note has principle amount of $50,025 with an interest rate of 8%. Itwas issued on June 29, 2015 and was due on July 3, 2015.This note remains unpaid. Going Concern Our auditor has issued a "going concern" qualification as part of its opinion in the Audit Report for the period from October 15, 2013 (inception) to September 30, 2014, and our unaudited financial statements for the quarter ended June 30, 2015 include a "going concern" footnote (See Footnote 3) disclosing that the our ability to continue as a going concern is contingent on us to be able to raise working capital to grow our operations to generate revenue, including the recently commenced business of providing consulting and advisory services to licensed medical and recreational marijuana operators and retail dispensaries. 15 Critical Accounting Policies The preparation of financial statements and related disclosures in conformity with accounting principles generally accepted in the United States requires estimates and assumptions that affect the reported amounts of assets and liabilities, revenues and expenses and related disclosures of contingent assets and liabilities in the financial statements and accompanying notes. The SEC has defined a company's critical accounting policies as the ones that are most important to the portrayal of the company's financial condition and results of operations, and which require the company to make its most difficult and subjective judgments, often as a result of the need to make estimates of matters that are inherently uncertain. We believe that our estimates and assumptions are reasonable under the circumstances; however, actual results may vary from these estimates and assumptions. We have identified in Note 2 - "Summary of Accounting Policies" to the Financial Statements contained in this Quarterly Report certain critical accounting policies that affect the more significant judgments and estimates used in the preparation of the financial statements. Off-Balance Sheet Arrangements We have not entered into any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources and would be considered material to investors. Contractual Obligations As a "smaller reporting company" as defined by Item 10 of Regulation S-K, the Company is not required to provide this information. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. As a "smaller reporting company" as defined by Item 10 of Regulation S-K, the Company is not required to provide information required by this Item ITEM 4. CONTROLS AND PROCEDURES. Evaluation of Disclosure Controls and Procedures We conducted an evaluation under the supervision and with the participation of our management, including our Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and operation of our disclosure controls and procedures. The term "disclosure controls and procedures", as defined in Rules 13a-15(e) and 15d-15(e) under the Securities and Exchange Act of 1934, as amended ("Exchange Act"), means controls and other procedures of a company that are designed to ensure that information required to be disclosed by the company in the reports it files or submits under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the Securities and Exchange Commission's rules and forms. Disclosure controls and procedures also include, without limitation, controls and procedures designed to ensure that information required to be disclosed by a company in the reports that it files or submits under the Exchange Act is accumulated and communicated to the company's management, including its principal executive and principal financial officers, or persons performing similar functions, as appropriate, to allow timely decisions regarding required disclosure. Based on this evaluation, our Chief Executive Officer and Chief Financial Officer concluded as of June 30, 2015, that our disclosure controls and procedures are effective to a reasonable assurance level of achieving such objectives. However, it should be noted that the design of any system of controls is based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions, regardless of how remote. 16 Management's Report on Internal Control Over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act. Our internal control over financial reporting is designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. The internal controls for the Company are provided by executive management's review and approval of all transactions. Our internal control over financial reporting also includes those policies and procedures that: 1. pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and dispositions of our assets; 2. provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with U.S. GAAP, and that our receipts and expenditures are being made only in accordance with the authorization of our management; and 3. provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of our assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management assessed the effectiveness of the Company's internal control over financial reporting as of June 30, 2015. In making this assessment, management used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission in Internal Control-Integrated Framework. Management's assessment included an evaluation of the design of our internal control over financial reporting and testing of the operational effectiveness of these controls. Based on this assessment, management has concluded that as of June 30, 2015, our internal control over financial reporting was effective to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with U.S. generally accepted accounting principles. This quarterly report does not include an attestation report of the Company's registered public accounting firm regarding internal control over financial reporting. Management's report was not subject to attestation by the Company's registered public accounting firm pursuant to temporary rules of the Securities and Exchange Commission that permit the Company to provide only management's report in this annual report. Changes in Internal Control over Financial Reporting There were no changes in our internal control over financial reporting during the quarter ending June 30, 2015, that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 17 PART II OTHER INFORMATION Item 1. Legal Proceedings. To the best knowledge of our neither of our officers and directors, the Company is not a party to any legal proceeding or litigation. Item 1A. Risk Factors. You should be aware that there are various risks to an investment in our common stock. You should carefully consider these risk factors, together with all of the other information included in this prospectus, before you decide to invest in shares of our common stock. If any of the following risk were to occur, then our business, financial condition, results of operations and/or prospects could be materially adversely affected. If that happens, the market price of our common stock, if any, could decline, and investors may lose all or part of their investment. Risks Related to the Business SmooFi has virtually no financial resources. Our independent registered auditors’ report includes an explanatory paragraph stating that there is substantial doubt about our ability to continue as a going concern. SmooFi is an early stage company and has virtually no financial resources. We had a cash balance of $8,661 as of June 30, 2015. We have a working capital deficit of $224,446 and a stockholders’ deficit of$362,776 as of June 30, 2015. Our independent registered auditors included an explanatory paragraph in their opinion on our financial statements as of and for the period ended September 30, 2014 that states that Company losses from operations raise substantial doubt about its ability to continue as a going concern. We are seeking additional financing. The financing sought may be in the form of equity or debt financing from various sources as yet unidentified. No assurances can be given that we will generate sufficient revenue or obtain the necessary financing to continue as a going concern. The Company is engaged in (i) the development of an initial design and framework of its proposed online marketplace and community portal platform through Mr. Clarke’s efforts, as well as through the efforts of a software development firm which the Company has been working with on an as “needed basis” and (ii) recently entered into the cannabis industry by launching a new cannabis practice to provide consulting and advisory services to licensed medical and recreational marijuana operators and retail dispensaries.This practice will be broadened to include hemp in addition to cannabis. We have historically spent between $5,000 and $10,000 per month in operational expenses, and this spending will need to increase as a result of the expanded business plan. We have not generated any revenues from our business, and our expenses will be accrued and deferred until sufficient financing is obtained or our president and chief executive officer or others who know our president and chief executive officer loans the necessary funds to pay for these expenses. No assurances can be given that we will be able to receive funds from our president and chief executive officer or others to continue our operations beyond a month-to-month basis. Similarly, there are no assurances that we will be able to raise the funds needed to successfully enter thebusiness of providing consulting and advisory services to licensed medical and recreational marijuana operators and retail dispensaries. 18 SmooFi is and will continue to be highly dependent on the services of our president and chief executive officer, Sean Clarke, the loss of whose services may cause our online marketplace and community portal business to cease, and our other director, Brian Loiselle, the loss of whose services may cause our ability to enter into the business of providing cannabis and hemp related consulting and advisory services to fail to develop. We will need to engage and retain additional qualified employees and consultants to further implement our strategies Although SmooFi has recently expanded its operations into the business of providing consulting and advisory services to licensed medical and recreational marijuana operators and retail dispensaries, its operations and business strategy are highly dependent upon the knowledge and business connections of Mr. Clarke, our president and chief executive officer, to commercialize our online marketplace and community portal business plan, which plan will also include cannabis related applications in the future. He is under no contractual obligation to remain employed by us. If he should choose to leave us for any reason or if he becomes ill and is unable to work for an extended period of time before we have hired additional personnel, our online marketplace and community portal business could fail to reach commercialization. Even if we are able to find additional personnel for both our businesses, it is uncertain whether we could find someone who could develop them along the lines described in this prospectus. We could fail without the services of Mr. Clarke or an appropriate replacement(s) and the addition of the new experienced personnel needed to develop our new cannabis consulting and advisory services business. Mr. Clarke’s current employment does not limit or restrict his involvement with our Company, and his employment allows him the flexibility to provide at least 20 hours per week to our Company. Because marijuana is illegal under federal law, we could be subject to criminal and civil sanctions for engaging in activities that violate those laws. The U.S. Government classifies marijuana as a schedule-I controlled substance. As a result, marijuana is an illegal substance under federal law. Even in those jurisdictions in which the use of medical marijuana has been legalized at the state level, its prescription is a violation of federal law. The United States Supreme Court has ruled in United States v. Oakland Cannabis Buyers' Coop. and Gonzales v. Raich that it is the federal government that has the right to regulate and criminalize cannabis, even for medical purposes. Therefore, federal law criminalizing the use of marijuana pre-empts state laws that legalizes its use for medicinal purposes. As of January 31, 2014, 21 states and the District of Columbia allow its citizens to use medical marijuana. Additionally, voters in the states of Colorado and Washington approved ballot measures last November to legalize cannabis for adult use. The state laws are in conflict with the federal Controlled Substances Act, which makes marijuana use and possession illegal on a national level. The Obama administration has effectively stated that it is not an efficient use of resources to direct law federal law enforcement agencies to prosecute those lawfully abiding by state-designated laws allowing the use and distribution of medical marijuana. However, there is no guarantee that the administration will not change its stated policy regarding the low-priority enforcement of federal laws. Additionally, any new administration that follows could change this policy and decide to enforce the federal laws strongly. Any such change in the federal government's enforcement of current federal laws could cause significant financial damage to us and our shareholders. Laws and regulations affecting the regulated marijuana industry are constantly changing, which could detrimentally affect our proposed operations, and we cannot predict the impact that future regulations may have on us. Local, state and federal medical marijuana laws and regulations are broad in scope and subject to evolving interpretations, which could require us to incur substantial costs associated with compliance or alter our business plan. In addition, violations of these laws, or allegations of such violations, could disrupt our business and result in a material adverse effect on our operations. In addition, it is possible that regulations may be enacted in the future that will be directly applicable to the cannabis related portion of our business. We cannot predict the nature of any future laws, regulations, interpretations or applications, nor can we determine what effect additional governmental regulations or administrative policies and procedures, when and if promulgated, could have on our business. 19 FDA regulation of marijuana and the possible registration of facilities where medical marijuana is grown could negatively affect the cannabis industry which would directly affect our financial condition. Should the federal government legalize marijuana for medical use, it is possible that the U.S. Food and Drug Administration (FDA) would seek to regulate it under the Food, Drug and Cosmetics Act of 1938. Additionally, the FDA may issue rules and regulations including cGMPs (certified good manufacturing practices) related to the growth, cultivation, harvesting and processing of medical marijuana. Clinical trials may be needed to verify efficacy and safety. It is also possible that the FDA would require that facilities where medical marijuana is grown be registered with the FDA and comply with certain federally prescribed regulations. In the event that some or all of these regulations are imposed, we do not know what the impact would be on the medical marijuana industry, what costs, requirements and possible prohibitions may be enforced. If we are unable to comply with the regulations and or registration as prescribed by the FDA, we may be unable to continue to operate our business in its current form or at all. Our clients and our company may have difficulty accessing the service of banks, which may make it difficult to contract for real estate needs. On February 14, 2014, the U.S. government issued rules allowing banks to legally provide financial services to state-licensed marijuana businesses. A memorandum issued by the Justice Department to federal prosecutors re-iterated guidance previously given, this time to the financial industry that banks can do business with legal marijuana businesses and “may not” be prosecuted. The Treasury Department's Financial Crimes Enforcement Network (FinCEN) issued guidelines to banks that “it is possible to provide financial services"” to state-licensed marijuana businesses and still be in compliance with federal anti-money laundering laws. The guidance falls short of the explicit legal authorization that banking industry officials had pushed the government to provide and to date it is not clear what if any banks have relied on the guidance and taken on legal marijuana companies as clients. The aforementioned policy may be administration dependent and a change in presidential administrations may cause a policy reversal and retraction of current policies, wherein legal marijuana businesses may not have access to the banking industry. We could be subject to sanctions if we are found to be a financial institution and not in harmony with FinCET guidelines. Also, the inability of potential clients in our target market to open accounts and otherwise use the service of banks may make it difficult for them to contract with us. Because we have only recently commenced business operations, we face a high risk of business failure. We were formed in October 2013. All of our efforts to date have related to developing our business plan and beginning business activities. Through June 30, 2015, we had no operating revenues. We face a high risk of business failure. The likelihood of the success of the Company must be considered in light of the expenses, complications and delays frequently encountered in connection with the establishment and expansion of new businesses and the competitive environment in which the Company will operate. There can be no assurance that future revenues from sales of the Company’s products and services will occur or be significant enough or that we will be able to sell its products and services at a profit, if at all. Future revenues and/or profits, if any, will depend on many various factors, including, but not limited to both initial and continued market acceptance of the Company’s products and services and the successful implementation of its planned growth strategy. The Company has acquired and commenced internally developing our website products. We may not be able to acquire or internally develop additional products in the future because of a lack of available funds or financing to do so. In order for us to develop or acquire additional products or services, we may need to secure the necessary financing. We will continue to keep costs to a minimum. The cost to develop our business plan as currently outlined may be in excess of $100,000. We will need additional funds to market and fully launch our website. If we are unable to obtain adequate funding or financing, the Company faces the ultimate likelihood of business failure. We also need funds to enable us to commercialize the business we recently entered of providing consulting and advisory services to licensed medical and recreational marijuana operators and retail dispensaries. There are no assurances that we will be able to raise any funds or establish any financing program for the Company’s growth. 20 We may not have or ever have the resources or ability to implement and manage growth strategy. Although the Company expects to experience growth based on being able to implement its business plan, actual operations may never occur because the business plan may never be implemented because of lack of funds to do so. If the Company’s business plan and growth strategy are implemented, of which no assurances can be given, a significant strain on the Company’s management, operating systems and/or financial resources will be imposed. Failure by the Company’s management to manage this growth, if it occurs, or unexpected difficulties encountered during growth, could have a material adverse impact on the Company’s results of operations or financial condition. The Company’s ability to operate profitable product lines or service offerings (if we are able to establish any product, product lines or service offerings at all) will depend upon a number of factors, including (i) identifying distribution channels, (ii) generating sufficient funds from our then existing operations or obtaining third-party financing or additional capital to develop new product lines, (iii) the Company’s management team and its financial and accounting controls and (iv) staffing, training and retaining of skilled personnel, if any at all. Certain of these factors will be beyond the Company’s control and may be adversely affected by the economy or actions taken by competing companies. Moreover, potential products and/or services that may meet the Company’s product/service focus and other criteria for developing new products or services, if we are able to develop or acquire at all, are believed to be limited. There can be no assurance that the Company will be able to execute and manage a growth strategy effectively or at all. We may not be successful in hiring technical personnel because of the competitive market for qualified technical people. The Company's future success depends largely on its ability to attract, hire, train and retain highly qualified technical personnel to provide the Company's services, especially in the cannabis area. Competition for such personnel is intense. There can be no assurance that the Company will be successful in attracting and retaining the technical personnel it requires to conduct and expand its operations successfully and to differentiate itself from its competition. The Company's results of operations and growth prospects could be materially adversely affected if the Company were unable to attract, hire, train and retain such qualified technical personnel. We will face competition from companies with significantly greater resources and name recognition. The markets in which the Company will operate are characterized by intense competition from several types of solution and technical service providers. The Company expects to face further competition from new market entrants and possible alliances among competitors in the future as the convergence of information processing and telecommunications continues. Many of the Company's current and potential competitors have significantly greater financial, technical, marketing and other resources than the Company. As a result, they may be better able to respond or adapt to new or emerging technologies and changes in client requirements or to devote greater resources to the development, marketing and sales of their services than the Company. There can be no assurance that the Company will be able to compete successfully. The Company expects to encounter intense competition in the Internet/software industry. The Company will also compete for revenues with other Internet software providers. In addition, the Company will be faced with numerous competitors, both strategic and financial, in attempting to obtain competitive products. Many actual and potential competitors we believe are part of much larger companies with substantially greater financial, marketing and other resources than the Company, and there can be no assurance that the Company will be able to compete effectively against any of its future competitors. There are significant potential conflicts of interest. Our personnel will be required to commit substantial time to our affairs and, accordingly, these individual(s) (particularly our president and chief executive officer and our other director) may have conflicts of interest in allocating management time among various business activities. In the course of other business activities, certain key personnel (particularly our president and chief executive officer and our other director) may become aware of business opportunities which may be appropriate for presentation to us, as well as other entities with which they are affiliated. As such, there may be conflicts of interest in determining to which entity a particular business opportunity should be presented. Brian Loiselle, a director of the Company, has approximately $800,000 invested in the Tamarack Project which is the subject of a certain LOI as described above, We cannot provide assurances that our efforts to eliminate the potential impact of conflicts of interest will be effective. 21 We will be subject to the periodic reporting requirements of Section 15(d) of the Exchange Act that will require us to incur audit fees and legal fees in connection with the preparation of such reports. These additional costs could reduce or eliminate our ability to earn a profit. We will be required to file periodic reports with the SEC pursuant to the Exchange Act and the rules and regulations promulgated thereunder. In order to comply with these requirements, our independent registered public accounting firm will have to review our financial statements on a quarterly basis and audit our financial statements on an annual basis. Moreover, our legal counsel will have to review and assist in the preparation of such reports. The costs charged by these professionals for such services cannot be accurately predicted at this time because factors such as the number and type of transactions that we engage in and the complexity of our reports cannot be determined at this time and will have a major effect on the amount of time to be spent by our auditors and attorneys. However, the incurrence of such costs will obviously be an expense to our operations and thus have a negative effect on our ability to meet our overhead requirements and earn a profit. We may be exposed to potential risks resulting from any new requirements under Section404 of the Sarbanes-Oxley Act of 2002. If we cannot provide reliable financial reports or prevent fraud, our business and operating results could be harmed, investors could lose confidence in our reported financial information, and the trading price of our common stock, if a market ever develops, could drop significantly. Our internal controls may be inadequate, which could cause our financial reporting to be unreliable and lead to misinformation being disseminated to the public. Our management is responsible for establishing and maintaining adequate internal control over our financial reporting. As defined in Exchange Act Rule 13a-15(f), internal control over financial reporting is a process designed by, or under the supervision of, the principal executive and principal financial officer and effected by the board of directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles and includes those policies and procedures that: - pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and dispositions of the assets of the Company; - provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and/or directors of the Company; and - provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the Company's assets that could have a material effect on the financial statements Our internal controls may become inadequate or ineffective, which could cause our financial reporting to be unreliable and lead to misinformation being disseminated to the public. Investors relying upon this misinformation may make an uninformed investment decision. The costs of being a public company could result in us being unable to continue as a going concern. As a public company, we will have to comply with numerous financial reporting and legal requirements, including those pertaining to audits, quarterly reporting and internal controls. The costs of this compliance could be significant. If our revenues are insufficient, and/or we cannot satisfy many of these costs through the issuance of our shares, we may be unable to satisfy these costs through the normal course of business which would result in our being unable to continue as a going concern. 22 Having only two directors limits our ability to establish effective independent corporate governance procedures and increases the control of our president and chief executive officer. We have only two directors, one of which who also serves as our president and chief executive officer. Accordingly, we cannot establish board committees comprised of independent members to oversee functions like compensation or audit issues. Until we have a larger board of directors that would include some independent members and financial expert, if ever, there will be limited oversight of our president and chief executive officer’s decisions and activities and little ability for minority shareholders to challenge or reverse those activities and decisions, even if they are not in the best interests of minority shareholders. Risks Related to Our Common Stock Shareholders may be diluted significantly through our efforts to obtain financing and satisfy obligations through issuance of additional shares of our common stock. We have no committed source of financing. Wherever possible, our board of directors will attempt to use non-cash consideration to satisfy obligations. In many instances, we believe that the non-cash consideration will consist of restricted shares of our common stock. Our board of directors has authority, without action or vote of the shareholders, to issue all or part of the authorized (200,000,000) shares but unissued (169,614,200) shares. In addition, if a trading market develops for our common stock, we may attempt to raise capital by selling shares of our common stock, possibly at a discount to market. These actions will result in dilution of the ownership interests of existing shareholders, further dilute common stock book value, and that dilution may be material. The interests of shareholders may be hurt because we can issue shares of our common stock to individuals or entities that support existing management with such issuances serving to enhance existing management’s ability to maintain control of our company. Our board of directors has authority, without action or vote of the shareholders, to issue all or part of the authorized but unissued common shares. Such issuances may be issued to parties or entities committed to supporting existing management and the interests of existing management which may not be the same as the interests of other shareholders. Our ability to issue shares without shareholder approval serves to enhance existing management’s ability to maintain control of our company. Our articles of incorporation provide for indemnification of officers and directors at our expense and limit their liability that may result in a major cost to us and hurt the interests of our shareholders because corporate resources may be expended for the benefit of officers and/or directors. Our Articles of Incorporation at Article X provide for indemnification as follows: "No director or officer of the Corporation shall be personally liable to the Corporation or any of its stockholders for damages for breach of fiduciary duty as a director or officer; provided, however, that the foregoing provision shall not eliminate or limit the liability of a director or officer: (i) for acts or omissions which involve intentional misconduct, fraud or knowing violation of law; or (ii) the payment of dividends in violation of Section 78.300 of the Nevada Revised Statutes. Any repeal or modification of an Article by the stockholders of the Corporation shall be prospective only, and shall not adversely affect any limitation of the personal liability of a director or officer of the Corporation for acts or omissions prior to such repeal or modification." We have been advised that, in the opinion of the SEC, indemnification for liabilities arising under federal securities laws is against public policy as expressed in the Securities Act of 1933 and is, therefore, unenforceable. In the event that a claim for indemnification for liabilities arising under federal securities laws, other than the payment by us of expenses incurred or paid by a director, officer or controlling person in the successful defense of any action, suit or proceeding, is asserted by a director, officer or controlling person in connection with our activities, we will (unless in the opinion of our counsel, the matter has been settled by controlling precedent) submit to a court of appropriate jurisdiction, the question whether indemnification by us is against public policy as expressed in the Securities Act and will be governed by the final adjudication of such issue. The legal process relating to this matter if it were to occur is likely to be very costly and may result in us receiving negative publicity, eitherof which factors is likely to materially reduce the market and price for our shares, if such a market ever develops. 23 If we were designated a shell your ability to resell your shares would be limited. Some of the presently outstanding shares of our common stock are "restricted securities" as defined under Rule 144 promulgated under the Securities Act and may only be sold pursuant to an effective registration statement or an exemption from registration, if available. The SEC has adopted final rules amending Rule 144 which have become effective on February 15, 2008. Pursuant to the new Rule 144, one year must elapse from the time a “shellcompany,” as defined in Rule 405 of the Securities Act and Rule 12b-2 of the Exchange Act, ceases to be a “shellcompany” and files a Form 8-K addressing Item 5.06 with such information as may be required in a Form 10 Registration Statement with the SEC, before a restricted shareholder can resell their holdings in reliance on Rule 144. The Form 10 information or disclosure is equivalent to the information that a company would be required to file if it were registering a class of securities on Form 10 under the Exchange Act. Under amended Rule 144, restricted or unrestricted securities that were initially issued by a reporting or non-reportingshellcompany, or a company that was at any time previously a reporting or non-reportingshell company, can only be resold in reliance on Rule 144 if the following conditions are met: 1) the issuer of the securities that was formerly a reporting or non-reportingshellcompany has ceased to be ashell company; 2) the issuer of the securities is subject to the reporting requirements of Section 13 or 15(d) of the Exchange Act; 3) the issuer of the securities has filed all reports and material required to be filed under Section 13 or 15(d) of the Exchange Act, as applicable, during the preceding twelve months (or shorter period that the Issuer was required to file such reports and materials), other than Form 8-K reports; and 4) at least one year has elapsed from the time the issuer filed the current Form 10 type information with the SEC reflecting its status as an entity that is not ashellcompany. At the present time, we are not classified as a “shellcompany” under Rule 405 of the Securities Act Rule 12b-2 of the Exchange Act. To the extent the Company is designated a shell you would be unable to sell your shares under Rule 144. Any market that develops in shares of our common stock will be subject to the penny stock regulations and restrictions pertaining to low priced stocks that will create a lack of liquidity and make trading difficult or impossible. The trading of our securities, if any, will be in the over-the-counter market which is commonly referred to as the OTCQB/OTCBB. As a result, an investor may find it difficult to dispose of, or to obtain accurate quotations as to the price of our securities. Rule 3a51-1 of the Exchange Act establishes the definition of a "penny stock," for purposes relevant to us, as any equity security that has a minimum bid price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to a limited number of exceptions which are not available to us. It is likely that our shares will be considered to be penny stocks for the immediately foreseeable future. This classification severely and adversely affects any market liquidity for our common stock. For any transaction involving a penny stock, unless exempt, the penny stock rules require that a broker or dealer approve a person's account for transactions in penny stocks and the broker or dealer receive from the investor a written agreement to the transaction setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person's account for transactions in penny stocks, the broker or dealer must obtain financial information and investment experience and objectives of the person and make a reasonable determination that the transactions in penny stocks are suitable for that person and that that person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. 24 The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prepared by the SEC relating to the penny stock market, which, in highlight form, sets forth: - the basis on which the broker or dealer made the suitability determination, and - that the broker or dealer received a signed, written agreement from the investor prior to the transaction. Disclosure also has to be made about the risks of investing in penny stock in both public offerings and in secondary trading and commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Additionally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. Because of these regulations, broker-dealers may not wish to engage in the above-referenced necessary paperwork and disclosures and/or may encounter difficulties in their attempt to sell shares of our common stock, which may affect the ability of selling shareholders or other holders to sell their shares in any secondary market and have the effect of reducing the level of trading activity in any secondary market. These additional sales practice and disclosure requirements could impede the sale of our securities, if and when our securities become publicly traded. In addition, the liquidity for our securities may decrease, with a corresponding decrease in the price of our securities. Our shares, in all probability, will be subject to such penny stock rules for the foreseeable future and our shareholders will, in all likelihood, find it difficult to sell their securities. The market for penny stocks has experienced numerous frauds and abuses that could adversely impact investors in our stock. Company management believes that the market for penny stocks has suffered from patterns of fraud and abuse. Such patterns include: - Control of the market for the security by one or a few broker-dealers that are often related to the promoter or issuer; - Manipulation of prices through prearranged matching of purchases and sales and false and misleading press releases; - "Boiler room" practices involving high pressure sales tactics and unrealistic price projections by sales persons; - Excessive and undisclosed bid-ask differentials and markups by selling broker-dealers; and - Wholesale dumping of the same securities by promoters and broker-dealers after prices have been manipulated to a desired level, along with the inevitable collapse of those prices with consequent investor losses. Our board of directors (consisting of two individuals, our president and chief executive officer and one other) has the authority, without stockholder approval, to issue preferred stock with terms that may not be beneficial to common stockholders and with the ability to affect adversely stockholder voting power and perpetuate their control over us. Our articles of incorporation allow us to issue shares of preferred stock without any vote or further action by our stockholders. Our board of directors has the authority to fix and determine the relative rights and preferences of preferred stock. Our board of directors also has the authority to issue preferred stock without further stockholder approval, including large blocks of preferred stock. As a result, our board of directors could authorize the issuance of a series of preferred stock that would grant to holders the preferred right to our assets upon liquidation, the right to receive dividend payments before dividends are distributed to the holders of common stock and the right to the redemption of the shares, together with a premium, prior to the redemption of our common stock. 25 The concentrated ownership of our common stock and the ability it affords to control our business may limit or eliminate minority shareholders’ ability to influence corporate affairs. Because of this concentrated stock ownership, the Company’s largest stockholder will be in a position to elect our board of directors, decide all matters requiring stockholder approval and determine our policies. The interests of our principal stockholder may differ from the interests of other shareholders with respect to the issuance of shares, business transactions with or sales to other companies, selection of officers and directors and other business decisions. The minority shareholders would have no way of overriding decisions made by our principal stockholder. This level of control may also have an adverse impact on the market value of our shares because our principal stockholder may institute or undertake transactions, policies or programs that may result in losses, may not take any steps to increase our visibility in the financial community and/or may sell sufficient numbers of shares to significantly decrease our price per share. We do not expect to pay cash dividends in the foreseeable future. We have never paid cash dividends on our common stock. We do not expect to pay cash dividends on our common stock at any time in the foreseeable future. The future payment of dividends directly depends upon our future earnings, capital requirements, financial requirements and other factors that our board of directors will consider. Since we do not anticipate paying cash dividends on our common stock, return on your investment, if any, will depend solely on an increase, if any, in the market value of our common stock. Because we are not subject to compliance with rules requiring the adoption of certain corporate governance measures, our stockholders have limited protection against interested director transactions, conflicts of interest and similar matters. The Sarbanes-Oxley Act of 2002, as well as rule changes proposed and enacted by the SEC, the New York and American Stock Exchanges and the Nasdaq Stock Market, as a result of Sarbanes-Oxley, require the implementation of various measures relating to corporate governance. These measures are designed to enhance the integrity of corporate management and the securities markets and apply to securities that are listed on those exchanges or the Nasdaq Stock Market. Because we are not presently required to comply with many of the corporate governance provisions and because we chose to avoid incurring the substantial additional costs associated with such compliance any sooner than legally required, we have not yet adopted these measures. Because none of our directors (currently two people) are independent directors, we do not currently have independent audit or compensation committees. As a result, these directors have the ability, among other things, to determine their own level of compensation. Until we comply with such corporate governance measures, regardless of whether such compliance is required, the absence of such standards of corporate governance may leave our stockholders without protections against interested director transactions, conflicts of interest, if any, and similar matters and investors may be reluctant to provide us with funds necessary to expand our operations. We intend to comply with all corporate governance measures relating to director independence as and when required. However, we may find it very difficult or be unable to attract and retain qualified officers, directors and members of board committees required to provide for our effective management as a result of Sarbanes-Oxley Act of 2002. The enactment of the Sarbanes-Oxley Act of 2002 has resulted in a series of rules and regulations by the SEC that increase responsibilities and liabilities of directors and executive officers. The perceived increased personal risk associated with these recent changes may make it more costly or deter qualified individuals from accepting these roles. 26 You may have limited access to information regarding our business because our obligations to file periodic reports with the SEC could be automatically suspended under certain circumstances. We are subject to certain informational requirements of the Exchange Act, as amended and we will be required to file periodic reports (i.e., annual, quarterly and material events) with the SEC which will be immediately available to the public for inspection and copying. In the event during the year that our registration statement becomes effective, these reporting obligations may be automatically suspended under Section 15(d) of the Exchange Act if we have less than 300 shareholders and do not file a registration statement on Form 8-A (of which we have no current plans to file). If this occurs after the year in which our registration statement becomes effective, we will no longer be obligated to file such periodic reports with the SEC and access to our business information would then be even more restricted. We may be required to deliver periodic reports to security holders as proscribed by the Exchange Act, as amended. However, we will not be required to furnish proxy statements to security holders and our directors, officers and principal beneficial owners will not be required to report their beneficial ownership of securities to the SEC pursuant to Section 16 of the Exchange Act until we have both 500 or more security holders and greater than $10 million in assets. This means that access to information regarding our business and operations will be limited. We are an emerging growth company within the meaning of the Securities Act, and as a consequence of taking advantage of certain exemptions from reporting requirements that are available to emerging growth companies, our financial statements may not be comparable to companies that comply with public company effective dates. We are an emerging growth company as defined in Section 2(a)(19) of the Securities Act of 1933, as amended (the “Securities Act”). Pursuant to Section 107 of the Jumpstart Our Business Startups Act, we may take advantage of the extended transition period provided in Section 7(a)(2)(B) of the Securities Act for complying with new or revised accounting standards, meaning that we can delay the adoption of certain accounting standards until those standards would otherwise apply to private companies. We have chosen to take advantage of the extended transition period for complying with new or revised accounting standards applicable to public companies to delay adoption of such standards until such standards are made applicable to private companies. Accordingly, our financial statements may not be comparable to the financial statements of public companies that comply with such new or revised accounting standards. For all of the foregoing reasons and others set forth herein, an investment in our securities in any market that may develop in the future involves a high degree of risk. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. None. Item 3. Defaults Upon Senior Securities. None. Item 5. Other Information. None. 27 Item 6. Exhibits. 31 Certification of President pursuant to Exchange Act Rule 13a-14 and 15d-14. 32 Certification of the Company’s Chief Executive Officer and Chief Financial Officer, pursuant to 18 U.S.C. Section 1350 as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 101.INS** XBRL Instance Document 101.SCH** XBRL Taxonomy Extension Schema Document 101.CAL** XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF** XBRL Taxonomy Extension Definition Linkbase Document 101.LAB** XBRL Taxonomy Extension Label Linkbase Document 101.PRE** XBRL Taxonomy Extension Presentation Linkbase Document ** XBRL (Extensible Business Reporting Language) information is furnished and not filed or a part of a registration statement or prospectus for purposes of Sections11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. 28 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SMOOFI, INC. Date: August 14, 2015 By: /s/ Sean Clarke Sean Clarke Chief Executive Officer, President and Chief Financial Officer 29
